                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA

               Plaintiff,
                                                Case No. 18-20438
vs.
                                                HON. ROBERT H. CLELAND
LARRY WILLIAMS,

               Defendant.
                                         /

                       ORDER GRANTING MOTION TO WITHDRAW
                        AND DETERMINING EXCLUDABLE DELAY

         This matter comes before the court on Ronald P. Weitzman’s Motion to Withdraw

filed on October 3, 2018. Upon review of the motion and brief, the Court will grant the

motion. Therefore,

         IT IS ORDERED that the Motion to Withdraw is GRANTED. The Federal

Community Defender’s Office is directed to appoint new counsel. After the filing of an

appearance by the new attorney, this court will hold a status conference on November

15, 2018 at 10:00 am in Port Huron, Michigan and issue a scheduling order setting new

dates.

         IT IS FURTHER ORDERED that the time period from October 12, 2018 to

November 12, 2018 shall be excludable from time calculation mandated by the Speedy

Trial Act, 18 U.S.C. § 3161(H)(7)(A)(B) and 18 U.S.C. § 3161(H)(7)(B)(iv), and that the

ends of
justice served by this delay outweigh the public’s and the defendant’s interest in a

speedy trial.



                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE


Dated: October 15, 2018


I hereby certify that a copy of the foregoing document was mailed to counsel of record on
this date, October 15, 2018, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522
